DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “at least 0.05% by weight of the Fe” in claim 6 renders the claim indefinite because claim 6 fails to recite an upper limit of Fe, such that it is not known if it requires the upper limit of “up to 0.25% by weight of the Fe” in claim 5 or not.  For the purpose of further examination, the claimed limitation is interpreted as –at least 0.05% and up to 0.25% by weight of the Fe—.
The recited “at least 0.1% by weight of the Ti” in claim 8 renders the claim indefinite because claim 8 fails to recite an upper limit of Ti, such that it is not known if it requires the 
The recited “at least 0.3% by weight of the Zr” in claim 10 renders the claim indefinite because claim 10 fails to recite an upper limit of Zn, such that it is not known if it requires the upper limit of “up to 2.0% by weight of the Zr” in claim 9 or not.  For the purpose of further examination, the claimed limitation is interpreted as –at least 0.3% and up to 2.0% by weight of the Zr—.
The recited “at least 1% by weight of the Cr” in claim 12 renders the claim indefinite because claim 12 fails to recite an upper limit of Cr, such that it is not known if it requires the upper limit of “up to 5% by weight of the Cr” in claim 11 or not.  For the purpose of further examination, the claimed limitation is interpreted as –at least 1% and up to 5% by weight of the Cr—.
The recited “at least 0.1% by weight of the Y” in claim 14 renders the claim indefinite because claim 14 fails to recite an upper limit of Y, such that it is not known if it requires the upper limit of “up to 4% by weight of the Y” in claim 13 or not.  For the purpose of further examination, the claimed limitation is interpreted as –at least 0.1% and up to 4% by weight of the Y—.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20080175750 A1), hereinafter “Li”.
Regarding claim 1, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 1
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 2, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 2
Li [0015]
Mg
5 to 12%
0.2-30%
Mn
0.1 to 2%
0.2-5%

0.3 to 3%
0.2-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 3, Li [0015] teaches the composition comprises Fe, Ti, Zr, Cr, meeting the claimed at least one of: iron (Fe), titanium (Ti), zirconium (Zr), chromium (Cr), or yttrium (Y).

Regarding claim 4, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 4
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Fe
up to 1%
Variable (see note below)
Ti
0 to 1%
0.2-15%
Zr
0.15-5%
0.8-40%
Cr
at least 1%
0.8-40%
Y
at least 0.1%
0.8-40%
Al
balance
balance


Note that Li teaches 0.8-40% of a metal powder selected from a group of metals and/or their alloys comprising iron, molybdenum, wolframium (tungsten), chromium, vanadium, zirconium and/or yttrium [0015], which overlaps with the instantly claimed range of up to 1% Fe. For example, Li’s alloy can comprise 0.20% of Fe and 1% Y, which falls within the recited 0.8-40% of the metal powder, and meets the claimed up to 1% of Fe and at least 0.1% of Y.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 5, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 5
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Fe
up to 0.25%
Variable (see note below)
Al
balance
balance


Note that Li teaches 0.8-40% of a metal powder selected from a group of metals and/or their alloys comprising iron, molybdenum, wolframium (tungsten), chromium, vanadium, 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 6, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 6
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Fe
0.05- 0.25%
Variable (see note below)
Al
balance
balance


Note that Li teaches 0.8-40% of a metal powder selected from a group of metals and/or their alloys comprising iron, molybdenum, wolframium (tungsten), chromium, vanadium, zirconium and/or yttrium [0015], which overlaps with the instantly claimed range of 0.05-0.25% Fe. For example, Li’s alloy can comprise 0.20% of Fe and 1% Y, which falls within the recited 0.8-40% of the metal powder, and meets the claimed up to 0.05- 0.25% of Fe.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 7, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 7
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Ti
up to 0.6%
0.2-15%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 8, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 8
Li [0015]
Mg
at least 2%
0.2-30%

up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Ti
0.1- 0.6%
0.2-15%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 9, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 9
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Zr
up to 2.0%
0.8-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 10, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 10
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Zr
0.3- 2.0%
0.8-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 11, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 11
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%

up to 5%
0.8-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 12, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 12
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Cr
1- 5%
0.8-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 13, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 13
Li [0015]

at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Y
up to 4%
0.8-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 14, Li teaches aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 14
Li [0015]
Mg
at least 2%
0.2-30%
Mn
up to 2.5%
0.2-5%
Si
up to 4%
0.2-40%
Y
0.1- 4%
0.8-40%
Al
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 15, since Li is silent about the specific concentration of the impurities, one of ordinary skill would understand that the impurities in the aluminum alloys of Li are minimal or near zero percent, overlapping the claimed up to 0.1%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16526679 in view of Li (US 20080175750 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims an aluminum alloy comprising overlapping elements in the instant case except up to 2.5% of Mn in claims 1-15 and 0.1-2% of Mn in claim 2.  Li teaches an aluminum alloy used for powder metallurgy comprising 0.2-5% of Mn [0004, 0015], overlapping the range of the instant case.  The reference application teaches that the alloy is used for additive manufacturing, which is a powder metallurgy process [0004 spec.].  Therefore, the claimed elements of aluminum alloy and Mn .
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734          

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734